ORDER
PER CURIAM.
Movant appeals denial of a Rule 27.26 [withdrawn in 1988] motion for post conviction relief without an evidentiary hearing. This court affirmed movant’s conviction of capital murder in State v. Follins, 672 S.W.2d 167 (Mo.App.1984). Movant presents two allegations of error. We affirm.
First, movant claims the motion court erred because in alleging that the trial court expressed bias against movant in full view of the jury, movant has alleged facts which, if proven true, would entitle him to relief. A claim of trial court bias is an issue cognizable on direct appeal but not in a Rule 27.26 motion. See Haynes v. State, 661 S.W.2d 76, 79 (Mo.App.1983).
Second, movant claims the motion court erred in denying relief without an evidentiary hearing because movant alleged his trial attorney failed to cross-examine Sgt. McCoy about beating a confession out of movant. Movant alleged in his motion “his rights to cross-examination were violated in that his trial counsel failed to cross-examine Sgt. Colin McCoy regarding numerous statements made by movant even though she believed movant was beaten and the police officer was lying.” The motion does not allege that any cross-examination of Sgt. McCoy would have supported a finding movant’s confession was involuntary. Accordingly, this point fails because movant has not alleged how the matters complained of prejudiced movant’s defense. Wesson v. State, 768 S.W.2d 160, 161 (Mo.App.1989).
The findings of the motion court are not clearly erroneous. Rule 27.26(j). We affirm.